UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended MARCH 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) (Exact name of registrant as specified in its charter) California 33-0230641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oothill, Suite 18, Upland, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (801) 810-9888 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates as of June 29, 2011 was approximately $13,730,000. The number of shares outstanding of the issuer’s Common Stock as of June 29, 2011was 219,739,436. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Page Cautionary Statement Regarding Forward-Looking Information 1 PART I ITEM 1. BUSINESS 2 ITEM 2. PROPERTIES 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. [Removed and Reserved] 6 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES 6 ITEM 6. SELECTED FINANCIAL DATA 8 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 12 ITEM 9A. CONTROLS AND PROCEDURES. 12 ITEM 9B.OTHER INFORMATION 13 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 14 ITEM 11. EXECUTIVE COMPENSATION 17 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 19 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 22 ITEM 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 22 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Annual Report on Form 10-K, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe", "anticipate", "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Annual Report on Form 10-K are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. The safe harbors of forward-looking statements provided by Section 21E of the Securities Exchange Act of 1934 are unavailable to issuers of penny stock. Our shares may be considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 may not be available to us. As used in this Annual Report on Form 10-K, unless the context requires otherwise, "we", "us" or the "Company" or SET Corp.means Sustainable Environmental Technologies Corporation and its divisions and subsidiaries. 1 PART I ITEM 1.BUSINESS Company History SET Corp. Sustainable Environmental Technologies Corporation (the “Company” or “SET Corp”), formerly known as RG Global Lifestyles, Inc.,is a company dedicated to responsible resource utilization through the strategic balance of Environmental, Societal and Economic growth. Headquartered in Southern California, SET Corp is setting the standard for responsible principles of Sustainable Development. These steadfast values are evident through patented technologies and strategic acquisitions, which solve environmental issues with an economic advantage. SET Corp limitstheir customer’s environmental impact while conserving valuable and diminishing resources that are essential to future generations. Current and future services include, and are expected to include innovative echo-technologies that provide patented treatment, recovery, reclamation and re-injection services for produced water (associated with the oil and gas industry) and complete sustainable energy solutions that that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow. In addition to these areas of expertise SET Corp provides customized services that include design, construction management, operation and maintenance services, and equipment manufacturing for industrial and municipal sectors.With strategic partnerships, through prominent global manufacturers and distributors, SET Corp has access to a worldwide sales and distribution network. On July 7, 2010,SET Corp entered into an agreement (the "Agreement") to acquire Pro Water, LLC (“Pro Water”), a Utah limited liability company, with its sole equity member Metropolitan Real Estate LLC (the “Member), a New York limited liability company. Pro Water owns and operates an injection well disposal refinery (“DIW”) in Duchesne, Utah; the operations were assumed by the Memberon October 1, 2009.Under the terms of the Agreement, the Company acquired 100% of the equity of Pro Water from its sole member, and Pro Waterbecame a wholly-owned subsidiary ofSET Corp.in exchange for the payment of 20,000,000 shares ofSET Corp.’s restricted common stock, a secured convertible promissory note (the "Note")payable quarterly over the period of one year from the closing date in the amount of $2.0 million, with an interest rate of 5%, and a conversion feature at the option of the holderto convert the Note into shares ofrestricted common stock at a price of $0.10 per share, and the assumption of Pro Water debts.The Note is secured by all the assets of Pro Water and the wastewater treatment facility owned by SET CORP. Metropolitan Real Estate LLC is an entity controlled by Horst Franz Geicke, a significant shareholder of the Company. On July 12, 2010, the terms of the Agreement were amended whereby the number of shares of common stock paid forwere increased to 33,333,333 (from 20,000,000), and the conversion rate of the $2,000,000 relatedNote, which previously all converted at $0.10 at the option of the holder, such amended to so that $1,600,000 of the note may be converted at $0.20 per share and $400,000 may be converted at $0.025 per share. TheNote is due based on the following: $100,000 paid on or before September 30, 2010, $200,000 paid on or before December 31, 2010, $200,000 paid on or before March 31, 2011 and the remaining amount of $1,500,000 with unpaid interest on or before June 30, 2011. The $100,000 payment due in September 2010, was paid in October 2010. On January 14, 2011, the terms of theNote were amended for a second time. As of the date of the amendment, the unpaid principal amount was $1,880,000. Under the terms of thesecond amendment, the term of the Note was extendedfor five years and all accrued interesthas beenforgiven. The Company is to make 60 monthly payments of $35,478 commencing January of 2011 and concluding December of 2015. All other terms, including conversion and interest rates haveremained the same. The Company accounted for the change in terms of the debt as an extinguishment of the debt due to the significant change in the repayment period. See Note 8 for additional information regarding the Note. In the third quarter of 2010, SET Corp, through World Environmental Solutions Pty Ltd, launchedMultiGen in Australasia the preliminary response has exceeded expectations and the first unit will be shipped to Australia in July 2011.This model represents the first in a line of units that is able to produce water from the air, while overcoming the excessive energy demands of previous models of this type of equipment. MultiGen provides numerous eco-tech solutions that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow.By providing a complete sustainable solution, each MultiGen is able to provide 65kWh of electricity, up to 2,000 liters of water per day and provide supplemental air conditioning and heating.MultiGen is able to produce energy at half the price of the grid, while saving up to 400 tons of carbon each year.With an average ROI of 20 years for solar, MultiGen has an ROI of 5 years and is 78% more efficient than a comparable solar panel installation. 2 The acquisition of Pro Water was accounted for as a reverse acquisition in accordance with Accounting Standards Codification (“ASC”) 805 Business Combinations. The Company determined for accounting and reporting purposes that Pro Waterwas the acquirer because of the significant holdings and influence of the control group of Pro Water before and after the acquisition. As a result of the transaction the Pro Water control group owns in excess of 44% of issued and outstanding common stock of SET Corp on a diluted basis.In addition, in connection with the acquisition certain members of management were required to sign voting agreements.As of January 2011, these voting agreements expired. The Control Group of Pro Water could elect or appoint or to remove a majority of the members of the governing body of the Company due to the significant holdings of the Company’s common stock. The Control Group of Pro Water could have influence on the organization as they have provided funding for operations of SET Corp, prior to the acquisition, in an attempt to settle debts prior to the reverse acquisition. In addition, the Pro Water Control Group initially had a $2.0 million note payable, currently balance of approximately $1.8 million at March 31, 2011, in which additional influence can be subjected.In addition, Pro Water is significantly larger than SET Corp in terms of assets and operations. Additionally, the future operations of Pro Water will be the Company intended primary operations and more indicative of the operations of the consolidated entity on a go forward basis. Principal Products and Services SET Corp. SET Corp is a company dedicated to responsible resource utilization through the strategic balance of Environmental, Societal and Economic growth. Headquartered in Southern California, SET Corp is setting the standard for responsible principles of Sustainable Development. These steadfast values are evident through patented technologies and strategic acquisitions, which solve environmental issues with an economic advantage.SET Corplimits their customer’s environmental impact while conserving valuable and diminishing resources that are essential to future generations. Current and future services include, and are expected to include innovative echo-technologies that provide patented treatment, recovery, reclamation and re-injection services for produced water (associated with the oil and gas industry) and complete sustainable energy solutions that that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow. In addition to these areas,SET Corp provides customized services that include design, construction management, operation and maintenance services, and equipment manufacturing for industrial and municipal sectors.With strategic partnerships, through prominent global manufacturers and distributors, SET Corp has access to a worldwide sales and distribution network. Pro Water Injection Well On July 7, 2010, the Company acquired Pro Water LLC and its Blue Bench Deep Injection Well (“DIW”). In addition, Pro Water owns and operates an injection well disposal refinery in Duchesne, Utah.The Company acquired Pro Water to expand its water processing services. Through Pro Water’s DIW, it has established a customer base that is currently generating positive monthly cash flows. Furthermore since January of this year, business at the DIW has steadily increased as local governments increase regulations and restrictions for disposing produced water. The DIW’s will remain one of the few, if not the only, available methods for disposing produced water in the near future. The DIW resides on two five-acre parcels. With the exception of a few outlying buildings, the DIW has been completely redesigned to increase the capacity for production and allow the DIW to operate during the winter months. With the completion of the upgrades and automation, the redesigned DIW is capable of handling over 7,000 barrels per day of produced water.Efficiency and automation designs allow the DIW to operate with minimal labor while achieving maximum production results. The DIW serves as a show piece, as it is the most modern and innovative injection well in the state of Utah. Plans are being prepared for a research and development laboratory. Pro Water will utilize this laboratory to efficiently test, develop and implement its technologies. This steady stream of produced water, from various customers allows the development and testing of technologies without the disadvantages of relying on single third party producers, which negatively affected the operations ofthe Wyoming plant. While there are several key factors to obtaining new business, the ratio of available business per customer is based solely on the number of wells the customer has within the serviceable radius of the injection well. As new gas wells are developed within the serviceable radius of the well, the ratio of customers to percentage of business will decrease. DynIX™ Technology SET Corp also manufactures plants that utilize its proprietary (DynIX™) wastewater treatment technology, based on an ion-exchange process for the treatment and reclamation of produced water, from the oil and gas industry. The DynIX™ Technology can be used as a pretreatment that allows systems such as RO filtration to work more efficiency or as a standalone system that removes sodium and other pollutants from produced water allowing it to be returned to the environment within local, state and federal environmental compliance regulations. The successful removal of the treated produced water in turn allows energy companies to harvest and sell methane, gas and oil associated with such fields. The Company receives a royalty from the customer for every barrel of water treated and purified. 3 In April of 2008, we constructed and successfully tested our first plant in Wyoming in connection with an agreement with Yates Petroleum, Inc. This agreement was structured on a “build, own and operate” economic model whereby we provided a “turnkey” plant to Yates Petroleum and charges a royalty per barrel of cleaned wastewater. The Company received a fixed royalty for every barrel of waste water treated and purified and maintained ownership of the equipment under a five year contract.After unsuccessfully attempting to negotiate a higher royalty rate, the Company decided to shut the plant down until a buyer could be found.Subsequent to this, Yates Petroleum, Inc. cancelled its agreement with the Company and the plant was ultimately assigned to Yates Petroleum, Inc. Recently, the Company has changed its strategy from solely a build to sell manufacturing environment to include a royalty based model whereby the Company would license its DynIX™ Technology to achieve royalty income.SET Corp has signed licensing agreements for Australia and Asia with World Environmental Solutions Pty Ltd (“WES”).WES has proposals in various stages; however, currently there are no definitive agreements. MultiGen Technology On August 27, 2010, the Company entered into a Technology Purchase Agreement with WES, an Australian company, for a 12% investment in WES, the purchase of certain technologies, including all intellectual property rights and pending patents #2008 8237617 and 12/261585, related to water extraction and electricity generation referred to as MultiGen. The Company expects to deliver its first MultiGen unit to Australasia in July 2011. MultiGen combines a number of highly efficient, reliable, low emission and commercially proven propriety technologies with its own patent-pending water making technology. This unique integrated solution includes an air to water maker, air-cooled absorption chiller(s), natural gas turbine, and heat exchanger, together with a gas compressor, pump, exhaust ducting and controls.There is also an option to add an automatic power controller that supplies the right amount of voltage and current to the loads to function optimally. Onsite generation of water and electrical power provide supplementary essential resource supplies that can reduce reliance on water authorities and power utilities resulting in much greater efficiencies with respect to water and energy usage, security of supply, and lowering of GHG emissions all at less cost. An onsite MultiGen system can also act to reduce the financial impact of ever increasing utility charges and maintenance associated with existing infrastructure such as an evaporative cooling tower. In some cases revenue can also be derived, in off peak use periods, by selling power back to the grid or providing a secure and reliable source of power as an additional service to a facility’s tenants in the event of public utility failure. Combined cooling, heating and power (“CCHP”) techniques such as tri-generation, used by MultiGen, are employed to generate a number of useful energy products using a single fuel source enabling many functions to operate simultaneously. This includes pure water making, clean electricity generation, hot and chilled water, hot and cooled air for heating and cooling. The efficiencies and financial savings when compared to using grid supplied power for the same functions are significant. System components can be easily configured and scaled to meet a specific set of requirements. Some of these may include capturing evaporating air from a cooling tower and reusing the water or disposing of an existing gas boiler and replacing it by using MultiGen’s waste exhaust to heat the water. Produced cool air can also be used to support existing air conditioning systems or air condition areas such as machinery rooms or lift wells. Excess water generated and not used could be stored for later use while generated electricity can reduce the amount of grid electricity required, or excess amounts can be fed back to the grid if available and permitted by the local energy retailer. MultiGen provides numerous eco-tech solutions that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow.By providing a complete sustainable solution, each MultiGen is able to provide 65kWh of electricity, up to 2,000 liters of water per day and provide supplemental air conditioning and heating.MultiGen is able to produce energy at half the price of the grid, while saving up to 400 tons of carbon each year.With an average ROI of 20 years for solar, MultiGen has an ROI of 5 years and is 78% more efficient than a comparable solar panel installation. World Environmental Solutions Pty Ltd (“WES”) WES was established in 2004 with the main goal of developing, commercializing and introducing technologies that are innovative, energy efficient and in many aspects unique. To date the resulting products have significant applications and implications across many industries such as residential and commercial construction, mining, air conditioning and importantly the water industry.Together with its strategic business partners they have introduced a series of superior systems and products into the Australasian market.These proprietary systems provide businesses with the capacity to protect future water supplies as well as cutting edge materials that enable energy efficient buildings that can survive many natural disasters. Efficiency gains related to the cost of heating and cooling buildings can be as much as 50%. The resulting services allow companies and individuals to reduce their carbon footprint without drastically changing their daily lives. Prior Company Businesses Prior to its current business in water treatment in the energy arena, and since its inception, the Company, under prior management teams, was involved in several businesses and engaged in various air to water, energy drink, nutraceutical, and other consumer, retail and commercial ventures, all of which have been abandoned to more fully focus on the development of environmental technologies, as referenced above. 4 In particular, in late 2006, the Company commenced operations in the bottled energy drink and oxygenated water industry as OC Energy Drink.The Company has discontinued investing in its energy drink line in order to focus its resources on the development of its sustainable environmental technologies and licensing its various technologies. Thus, the OC Energy Drink operations are reflected as discontinued operations since the fourth quarter of 2009. Status of Publicly Announced New Products and Services See above for discussion of acquisition of Pro Water and MultiGen Technology. Competition Pro Water has three competitors in Utah. Water Disposal Inc. (“WDI”) has two injection wells that are located in Roosevelt and are approximately 24 miles further away from the primary oil producers in the vicinity than our well. This is important as the trucking costs are greater than the disposal costs for injecting the water. The closer you are the lower the overall disposal coast will be. The third disposal site is an evaporation pit one mile further than our facility. DynIX™ currently has direct competition fromIonics, GE Water, and EMIT Water Discharge Technology.Many of these competitors have established histories of operation and greater financial resources than the Company, enabling them to finance acquisitions and development opportunities, to pay higher prices for the same opportunities, and to develop and support their own operations. In addition, these companies have greater name recognition. MultiGen Technology is the first of its kind and does not currently have any competition. As far as similar types of green technology that would be similar would be solar panels or windmills. Although both of these systems produce electrical power they do not provide the additional benefits of producing free heating or air conditioning nor do they produce free water as an additional byproduct. MultiGen provides numerous eco-tech solutions that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow.By providing a complete sustainable solution, each MultiGen is able to provide 65kWh of electricity, up to 2,000 liters of water per day and provide supplemental air conditioning and heating.MultiGen is able to produce energy at half the price of the grid, while saving up to 400 tons of carbon each year.With an average ROI of 20 years for solar, MultiGen has an ROI of 5 years and is 78% more efficient than a comparable solar panel installation. World Environmental Solutions Pty Ltd represents two product lines of the Company. The first is the DynIX system for cleaning Produced Water from Coal Bed Methane CBM or Coal Seam Gas CSG wells as they call them in Australia.Ionics, GE Water, and EMIT Water Discharge Technology would be the same competitors in Au as we sell against here in the US. Many of these competitors have established histories of operation and greater financial resources than the Company, enabling them to finance acquisitions and development opportunities, to pay higher prices for the same opportunities, and to develop and support their own operations. In addition, many of these companies have greater name recognition. As far as the Multigen technology goes it is so new that there are no direct competitors yet as the product is just being releasedAs far as similar types of green technology that would be similar would be solar panels or windmills. Although both of these systems produce electrical power they do not provide the additional benefits of producing free heating or air conditioning nor do they produce free water as an additional byproduct. Intellectual Property The Company owns the DynIX™ wastewater technology protected by US patent 6776913 and proprietary know how which is expected to form the basis for further patents filings based on the fundamentals in the issued patent. The Company has two other pending patents for the Multigen Technology in Australia and the United States, #2008 8237617 and 12/261585 Government Approval Pro Water LLC received a permit forpassing a Mechanical Integrity Test (“MIT”) test,done by the state of Utah. This permit isvalid forfive years. In addition to the MIT, we do monthly reporting of all injection numbers to the Utah Department of Oil, Gas, and Mining (“UDOGM”). MultiGen Technology has no government permits required other than standard building and electrical permits that would be required for industrial electric and air conditioning installations. Employees As of March 31, 2011, the Company has seven full time and no part time employees. The Company has two part time consultants that assist with billing and accounting. 5 ITEM 2. PROPERTIES The Company rents office space of approximately 1,850 square feet of office space in Upland, California of approximately $2,500 per month in which houses its corporate operations. The Company operates the DIWon approximately 10 acres in Duchesne, Utah, which is owned by the Company. ITEM 3. LEGAL PROCEEDINGS None ITEM 4.[Removed and Reserved] PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company's Common Stock currentlyis quoted on the OTCQBunder the symbol “SETS”. The following tables set forth the high and low bid information for the Common Stock for each quarter within the last two fiscal years: QUARTERLY COMMON STOCK PRICE RANGES Quarter Ended High Low June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 6 Holders There were approximately 227 holders of record of the Company’s Common Stock as of June 29, 2011. Dividends The Company does not anticipate paying dividends in the foreseeable future.There are no restrictions on the Company’s present ability to pay dividends to shareholders of its Common Stock, other than those prescribed by California law. Securities authorized for issuance under equity compensation plans In order to compensate our officers, directors, employees and/or consultants, our Board and stockholders adopted the 2006 Incentive and Non-Statutory Stock Option Plan (the “2006 Plan”), the 2007 Incentive and Non-Statutory Stock Option Plan (“2007 Plan”), and the 2010 Incentive and Non-Statutory Stock Option Plan (“2010 Plan”). The 2006 Plan has a total of 10,000,000 shares reserved for issuance, the 2007 Plan has a total of 6,000,000 shares reserved for issuance, and the 2010 Plan has a total of 20,000,000 shares reserved for issuance. As of the end of the fiscal year ended March 31, 2011, we have issued the following stock options and shares under the Plans: Equity Compensation Plan Information Plan category Number of securities remaining to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance (c) Equity compensation plans approved by security holders: 2006 Plan $ - Equity compensation plans approved by security holders: 2007 Plan $ - Equity compensation plans approved by security holders: 2010 Plan $ Equity compensation not pursuant to a plan $ - Total $ Recent Sales of Unregistered Securities None 7 ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS See Item 1 for discussion regarding our Business. In addition to historical information, the following discussion contains forward-looking statements that are subject to risks and uncertainties. Actual results may differ substantially from those referred to herein due to a number of factors, including but not limited to risks described in the section entitled Risk Factors and elsewhere in this Annual Report. For a full discussion of our business please see Item 1 which begins on Pg. 2 of this Report Results of Operations for the Fiscal Year Ended March 31, 2011 and for the Period from October 1, 2009 (Inception) to March 31, 2010. The following table summarizes the results of continuing operations amounts of the Company for the periods and dates shown: For the Year Ended March 31, 2011 October 1, 2009 (Inception) to March 31, 2010 Combined Statement of Operations Data: Revenue $ $ Cost of revenue Operating expenses Operating income (loss) ) Other expense ) ) Loss from continuing operations ) ) Net loss $ ) $ ) Revenues increased $2,110,087 or 416%, for the year ended March 31, 2011 compared to the period of the prior year presented. This increase resulted from a 21% increase in revenue from its major customer that accounted for 86% of revenue compared to 65% for the prior period presented. The increase in revenue is due to the complete redesign and upgrade of the DIW and management’s decision to implement temporary receiving facilities during the redesign process.By guaranteeing customers that they would receive uninterrupted service, the temporary receiving facilities allowed management to secure customers several months in advance of the upgrade completions.Furthermore by providing customers with exceptional customer service and competitive pricing that does not fluctuate significantly, management has created a marketing edge that separates the DIW from that of local competition.Due to improvements made subsequent to the prior period presented, the injection well is automated and fully winterized.The injection well not only has additional capacity but its increased efficiency for processing produced water, allows four trucks to simultaneously unload.This greatly reduces wait times and ultimately results in the Company and our customers saving both time and money. Cost of revenue increased $682,232 or 202%, for the year ended March 31, 2011 compared to the prior period presented. As a percentage of revenues, cost of revenue was 39% compared to 67% in the prior period presented. Items included within cost of revenues represent labor, depreciation and amortization, equipment rental, supplies, utilities, repair and maintenance. Principal factors contributing to the increase in cost of revenue included additional depreciation due to improvements made to the injection well subsequent to the prior comparable period and an increase in variable expenditures such as utilities due to the increased barrels produced. Payroll related costs are primarily fixed due to the minimal staffing required to monitor the facility and thus do not fluctuate significantly from period to period. Total operating expenses increased $1,154,348 or 584% for the year ended March 31, 2011 compared to the prior period presented due to the increased operations and the addition of SET Corp since the acquisition. Operating expenses include management and administrative personnel costs (including non-cash stock-based compensation), corporate office costs, accounting fees, depreciation and amortization, legal expense, information systems expense, product marketing, sales expense and research and development expenses.Increases expenditures included approximately $115,000 for stock based compensation, $204,000 in professional fees, $205,000 in salaries and wages, $379,359 in consulting agreements, and general corporate expenditures for SET Corp for rent, utilities, etc in which were not present in the previous comparable period. In addition, research and development expenses of approximately $54,000 in 2011 represented costs incurred in our development of our initial MultiGen system. Total other expense increased $674,364 or 246,118% for the year ended March 31, 2011 compared to the prior period presented due to an increase in financing activities and debt settlement negotiations. Other income (expense) includes interest income, interest expense, change in fair value of derivative liability, and gain on settlement of payables and accrued liabilities. The increase during the current period was related to approximately $234,210 of amortization expense related to the beneficial conversion feature recorded in connection with the $2.0 million note payable to the former shareholder of Pro Water and $381,459 in amortization related to the $775,000 convertible note due previously to Horst Beicke and related entities. 8 Segment Results for the Fiscal Year Ended March 31, 2011 and for the Period from October 1, 2009 (Inception) to March 31, 2010 The following should be read in conjunction with the annual financial results of fiscal 2011 for each reporting segment. See “Notes to Consolidated Financial Statements, Note 12 — Segment Information.” The Company evaluates the performance of its segments based on net income (loss) from continuing operations. Certain income and charges are not allocated to segments in the Company’s management reports because they are not considered in evaluating the segments’ operating performance. The following is a summary of information about profit or loss by segment. For the Year Ended March 31, 2011 Period from October 31, 2009 (Inception) to March 31, 2010 Pro Water SETCORP Total Pro Water SETCORP Total Revenues $ $
